 




Exhibit 10.7
MASTEC, INC.
RESTRICTED STOCK AGREEMENT
     1. Award of Shares. MasTec, Inc. (the “Company”) has awarded to the
“Recipient” designated below, the “Award” generally described in the Notice of
Restricted Stock Award (the “Notice”), which is hereby incorporated by
reference, subject to the terms and conditions of the Company’s 2003 Employee
Stock Incentive Plan (“Plan”). The Company and the Recipient agree that these
Awards are governed by the terms and conditions of the Plan, as amended from
time to time, which are incorporated herein in their entirety. Unless otherwise
provided herein, terms used herein that are defined in the Plan (or the Notice)
and not defined herein shall have the meanings attributable thereto in the Plan
(or the Notice).
     2. Award Restrictions.
          (a) The shares of restricted stock (the “Restricted Stock”) covered by
the Award shall vest on the vesting dates (each a “Vesting Date”) set forth
below, provided that the Recipient continues to be employed by, or provide
services to, the Company or a Related Company through and until the applicable
Vesting Date:

              Vesting Date     Number of Shares that
Become Vested     [          ]     [          ]     [          ]    
[          ]     [          ]     [          ]    

          (b) Upon each Vesting Date, or upon the vesting of Restricted Stock
pursuant to Section 4 of this Agreement, the Company shall cause a stock
certificate covering the number of shares that have become vested to be issued
in the name of the Recipient or the Recipient’s Beneficiary(ies) and to be
distributed to the Recipient or Beneficiary(ies) as soon as administratively
practicable. After receipt of such stock certificate(s), the Recipient or
Beneficiary(ies) are free to hold or dispose of the shares of Common Stock
evidenced by the certificate(s).
          (c) Any shares of Common Stock covered by the Award shall not be
transferable by the Recipient by means of sale, assignment, exchange, pledge, or
otherwise, unless and until they become vested pursuant to the terms of this
Agreement. The naming of a Beneficiary under the Plan does not constitute a
transfer.
     3. Stock Certificates.
          (a) The stock certificate(s) evidencing the Restricted Stock shall be
registered in the name of the Recipient as of the Date of Grant designated in
the Notice. Physical possession or custody of such stock certificate(s) shall be
retained by the Company until such

 



--------------------------------------------------------------------------------



 




time as the shares of Common Stock become vested. The Company reserves the right
to place a legend on the stock certificate(s) restricting the transferability of
such certificate(s).
          (b) During the period prior to vesting, the Recipient shall be
entitled to all rights of a shareholder of the Company with respect to the
Restricted Stock, including the right to vote the shares and receive cash
dividends. Stock dividends declared by the Company will be characterized as
Restricted Stock and will be subject to vesting and be distributed at the same
times as the Restricted Stock with respect to which they were declared as
dividends.
     4. Termination of Employment. If the Recipient terminates employment with
and is not providing any other services for the Company or any Related Company
due to the Recipient’s death or Disability, or if a Change in Control of the
Company or any Related Company occurs while the Recipient is employed by, or
providing other services to, the Company or any Related Company (“Triggering
Event”), the Restricted Stock, to the extent not already vested, shall vest in
full as of the Triggering Event. The Recipient may designate a Beneficiary(ies)
to receive the stock certificate representing that portion of the Restricted
Stock that is or becomes vested at the time of the Recipient’s death. The
Recipient has the right to change such Beneficiary designation at will. In
addition, the Committee retains the right to accelerate vesting of any
Restricted Stock awarded under the Plan. Upon termination of the Recipient’s
employment with and other services for the Company and the Related Companies,
for any reason, any Restricted Stock that has not previously become vested (and
that does not then become vested as a result of a Triggering Event) shall be
immediately forfeited and revert back to the Company without any payment to the
Recipient.
     5. Recapitalization, Mergers, Etc. As provided in the Plan, in the event of
corporate transactions affecting the Company’s outstanding common stock, such as
recapitalizations or mergers, the Committee may equitably adjust the number and
kinds of shares subject to this Award, may accelerate the vesting of awards
hereunder, may provide for the termination of such awards after at least giving
thirty (30) days’ notice to the Recipient, and may take such other action as the
Committee may determine to be appropriate pursuant to the Plan.
     6. Compliance with Securities Laws. It shall be a condition to the
Recipient’s right to receive shares of Restricted Stock hereunder that the
Committee may, in its discretion, require (a) that the shares of Restricted
Stock reserved for issue upon the grant of this award shall have been duly
listed, upon official notice of issuance, upon any national securities exchange
or automated quotation system on which the Company’s common stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Recipient shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Recipient, or both.
The certificates representing the shares granted under this Award may contain
such legends as counsel for the Company shall consider necessary to comply with
any applicable law.

2



--------------------------------------------------------------------------------



 



     7. Administration.
          (a) The Committee shall have full authority and discretion to decide
all matters relating to the administration and interpretation of this Agreement.
The Committee shall have full power and authority to pass and decide upon cases
in conformity with the objectives of this Agreement under such rules as the
Board of Directors of the Company may establish.
          (b) Any decision made or action taken by the Company, the Board of
Directors, or the Committee arising out of, or in connection with, the
administration, interpretation, and effect of this Agreement shall be at their
absolute discretion and will be conclusive and binding on all parties. No member
of the Board of Directors, Committee, or employee of the Company shall be liable
for any act or action hereunder, whether of omission or commission, by the
Recipient or by any agent to whom duties in connection with the administration
of this Agreement have been delegated in accordance with the provision of this
Agreement.
     8. Tax Matters; Section 83(b) Election.
          (a) If the Recipient does not properly make the election described in
Section 8(b) below, the Recipient shall, no later than the date or dates as of
which the restrictions referred to in this Agreement hereof shall lapse, pay to
the Company, or make arrangements satisfactory to the Committee for payment of,
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock (including without limitation the vesting
thereof), and the Company shall, to the extent permitted by law, have the right
to deduct from any payment of any kind (including without limitation, the
withholding of any Shares that otherwise would be distributed to the Recipient
under this Agreement) otherwise due to Recipient any federal, state, or local
taxes of any kind required by law to be withheld with respect to the Restricted
Stock.
          (b) If the Recipient properly elects, within thirty (30) days of the
Date of Grant, to include in gross income for federal income tax purposes an
amount equal to the fair market value (as of the Date of Grant) of the
Restricted Stock pursuant to Section 83(b) of the Internal Revenue Code of 1986,
as amended (the “Code”), the Recipient shall make arrangements satisfactory to
the Committee to pay to the Company any federal, state or local income taxes
required to be withheld with respect to the Restricted Stock. If the Recipient
shall fail to make such tax payments as are required, the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
(including without limitation, the withholding of any Shares that otherwise
would be issued to the Recipient under this Agreement) otherwise due to the
Recipient any federal, state or local taxes of any kind required by law to be
withheld with respect to the Restricted Stock.
          (c) The Recipient may satisfy the withholding requirements pursuant to
any one or combination of the following methods:
               (i) payment in cash; or
               (ii) if and to the extent permitted by the Committee, payment by
surrendering unrestricted previously held shares of Common Stock which have a
value equal to

3



--------------------------------------------------------------------------------



 



the required withholding amount or the withholding of shares of Common Stock
that otherwise would be deliverable to the Recipient pursuant to this Award. The
Recipient may surrender shares of Common Stock either by attestation or by
delivery of a certificate or certificates for shares duly endorsed for transfer
to the Company, and if required with medallion level signature guarantee by a
member firm of a national stock exchange, by a national or state bank (or
guaranteed or notarized in such other manner as the Committee may require).
          (d) Tax consequences on the Recipient (including without limitation
federal, state, local and foreign income tax consequences) with respect to the
Restricted Stock (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Recipient. The Recipient
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters, the making of a Section 83(b) election, and the
Recipient’s filing, withholding and payment (or tax liability) obligations.
     9. Company Relation with Recipients. Nothing in this Agreement shall confer
on the Recipient any right to continue employment or service with the Company or
any Related Company.
     10. Force and Effect. The various provisions of this Agreement are
severable in their entirety. Any determination of invalidity or unenforceability
of any one provision shall have no effect on the continuing force and effect of
the remaining provisions.
     11. Entire Agreement. This Agreement contains the entire understanding of
the parties and shall not be modified or amended except in writing and duly
signed by the parties after appropriate action by the Committee. No waiver by
either party of any default under this Agreement shall be deemed a waiver of any
later default.
     12. Miscellaneous. This Agreement is subject to and shall be administered
and governed in all respects under the laws of the State of Florida without
regard to its conflict of law rules. This Agreement is binding upon the Company,
its successors and assigns, and the Recipient, and his/her heirs, legal
representatives and permitted assigns. Captions are provided for reference, do
not form a part of this Agreement and are not admissible to determine the intent
of the parties.
     IN WITNESS WHEREOF, the parties have executed this Agreement on this ___day
of ___, ___.

            MASTEC, INC.
      By:                   Its: ___________________________


[NAME OF RECIPIENT]

________________________________
Signature     

4